Exhibit 10.1

 

FOURTH AMENDMENT AND JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Fourth Amendment and Joinder to Amended and Restated Credit Agreement (this
“Fourth Amendment”) is made as of January 31, 2012, by and among GLOBAL
OPERATING LLC, a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES
LLC, a Delaware limited liability company (“Global”), GLOBAL MONTELLO GROUP
CORP., a Delaware corporation (“Montello”), GLEN HES CORP., a Delaware
corporation (“Glen Hes”), CHELSEA SANDWICH LLC, a Delaware limited liability
company (“Chelsea LLC”), GLP FINANCE CORP., a Delaware corporation (“Finance”),
GLOBAL ENERGY MARKETING LLC, a Delaware limited liability company (“GEM”  and,
collectively with OLLC, Global, Montello, Glen Hes, Chelsea LLC and Finance, the
“Borrowers” and each a “Borrower”), GLOBAL PARTNERS LP, a Delaware limited
partnership (the “MLP”), GLOBAL GP LLC, a Delaware limited liability company
(the “GP” and, collectively with the MLP, the “Guarantors and each individually,
a “Guarantor”), each “Lender” (as such term is defined in the Credit Agreement
referred to below) (collectively, the “Existing Lenders” and each individually,
an “Existing Lender”) party hereto, each financial institution party hereto and
identified on the signature page hereof as a “New Lender” (each, a “New Lender”
and, collectively with the Existing Lenders, the “Lenders” and each,
individually, a “Lender”) and Bank of America, N.A. as Administrative Agent and
L/C Issuer (as each such term is defined in the Credit Agreement), amending
certain provisions of that certain Amended and Restated Credit Agreement dated
as of May 14, 2010 (as amended and in effect from time to time, the “Credit
Agreement”) by and among the Borrowers, the Guarantors, the Existing Lenders,
the Administrative Agent, the L/C Issuer, JPMorgan Chase Bank, N.A. as
Syndication Agent and Societe Generale, Standard Chartered Bank, Wells Fargo
Bank, N.A. and RBS Citizens, National Association, as Co-Documentation Agents. 
Terms not otherwise defined in the Credit Agreement shall have the same
respective meanings herein as therein.

 

WHEREAS, MLP is contemplating acquiring from AE Holdings Corp., a Massachusetts
corporation (the “Seller”) 100% of the Equity Interests of Alliance in exchange
for 5,850,000 common units of MLP and the possible payment of a “Cash
Adjustment” (as such term is defined in the Contribution Agreement referred to
below) (the “Proposed Acquisition”) pursuant to, and in accordance with, the
terms of that certain Contribution Agreement dated as of November 21, 2011 by
and between the Seller and MLP, as the same may be amended (the “Contribution
Agreement”); and

 

WHEREAS, upon the consummation of the Proposed Acquisition, MLP will contribute
100% of the Equity Interests of Alliance to OLLC;

 

WHEREAS, in connection with the Proposed Acquisition, the Borrowers have
requested, (a) in accordance with Section 2.13 of the Credit Agreement, a
$100,000,000 increase in the Aggregate Revolver Commitment (with the parties
hereto hereby agreeing that, notwithstanding the current limitation that only
$50,000,000 of the remaining amount available to the Borrowers pursuant to
Section 2.13 of the Credit Agreement was intended to be used to increase the
Aggregate Revolver Commitment, the Borrowers shall

 

--------------------------------------------------------------------------------


 

be permitted to use the remaining $100,000,000 available under Section 2.13 to
increase the Aggregate Revolver Commitment); and (b) in addition to the increase
contemplated by clause (a) hereof, an additional increase in the Aggregate
Revolver Commitment by an additional $50,000,000 (so that the total increase of
the Aggregate Revolver Commitment being requested hereunder is $150,000,000),
with each such increase to be effective upon the Fourth Amendment Effective Date
(as hereinafter defined in Section 12 hereof), and certain of the Existing
Lenders have agreed to increase such Existing Lender’s Revolver Commitment on
the Fourth Amendment Effective Date by the amounts set forth on Exhibit A hereto
and each New Lender, by its signature below, has agreed to provide a Revolver
Commitment to the Borrowers by the amounts set forth on Exhibit A hereto, and
become a party to the Credit Agreement as a “Lender” (as such term is defined in
the Credit Agreement), in each case on the Fourth Amendment Effective Date and,
to the extent the Fourth Amendment Effective Date does not occur by the earlier
to occur of (a) March 31, 2012 and (b) the date on which the Borrowers have
provided the Administrative Agent with written notice that the Proposed
Acquisition will not occur (such date being the “Alliance Acquisition
Termination Date”), all parties hereto agree that on the Alliance Acquisition
Termination Date, (1) the Aggregate Revolver Commitment shall not be increased
as contemplated hereby and (2) the commitment of each New Lender to provide a
Revolver Commitment and join the Credit Agreement as  “Lender” (as such term is
defined in the Credit Agreement) shall immediately, and without further action,
terminate;

 

WHEREAS, the Loan Parties, the Lenders and the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement and to consent
to certain modifications to the existing provisions of the Credit Agreement, all
as provided more fully herein below;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Consent To Modifications to Exercising of Accordion and Other Increase of
Aggregate Revolver Commitment; Limited Joinder of New Lenders; Consent to
Additional Time For Joining Alliance Retail.  Notwithstanding anything to the
contrary contained in the Credit Agreement (including, without limitation, the
provisions of Section 2.13 thereof), the parties hereto hereby agree that
(a) the Borrowers have requested a $150,000,000 increase in the Aggregate
Revolver Commitment, with such increase to be effective on the Fourth Amendment
Effective Date; (b) by their signature below, each Existing Lender identified on
Exhibit A attached hereto (an “Increasing Lender”) has committed to increase its
respective Revolver Commitment by the amount set forth on Exhibit A and each New
Lender identified on Exhibit A attached hereto has committed to provide a
Revolver Commitment in the amount set forth on Exhibit A (such amount for each
Increasing Lender and New Lender, as applicable, being such Increasing Lender’s
or New Lender’s “Committed Amount”, as the case may be) and join the Credit
Agreement and the other Loan Documents as a “Lender” (as such term is defined in
the Credit Agreement), in each case on the Fourth Amendment Effective Date;
(c) to the extent the Fourth Amendment Effective Date does not occur by the
Alliance Acquisition

 

2

--------------------------------------------------------------------------------


 

Termination Date, then, effective on the Alliance Acquisition Termination Date,
each such Increasing Lender’s commitment to increase its respective Revolver
Commitment and each New Lender’s commitment to provide its respective Revolver
Commitment and join the Credit Agreement and the other Loan Documents as a
“Lender” (as such term is defined in the Credit Agreement) shall automatically
terminate on such date and any proposed increase in the Aggregate Revolver
Commitment shall be permanently reduced to zero on the Alliance Acquisition
Termination Date, provided, the Borrower shall be permitted to subsequently
increase the Aggregate Revolver Commitment in accordance with Section 2.13 of
the Credit Agreement; (d) to the extent the Fourth Amendment Effective Date
occurs on or prior to March 31, 2012, then on the Fourth Amendment Effective
Date, Schedule 2.01 to the Credit Agreement shall be automatically updated to
give effect to the increase in each of the Aggregate Revolver Commitment
(including the joinder of the New Lenders as “Lenders” under and as defined in
the Credit Agreement); (e) to the extent that neither the Alliance Acquisition
Termination Date nor the Fourth Amendment Effective Date has occurred by
March 8, 2012 then, commencing March 9, 2012, the Borrowers shall pay to the
Administrative Agent, for the pro rata accounts of the Increasing Lenders and
the New Lenders, an annualized ticking fee of twelve and a half (12.5) basis
points on the Committed Amount for the period of March 9, 2012 through the date
which is the earlier to occur of the Alliance Acquisition Termination Date and
the Fourth Amendment Effective Date; and (f) to the extent the Fourth Amendment
Effective Date occurs prior to March 31, 2012, the Borrowers shall pay to the
Administrative Agent for the account of each Increasing Lender and each New
Lender an upfront fee as contemplated in a certain fee letter dated as of the
date hereof by and between the Administrative Agent and the Borrowers (the “Fee
Letter”).  The parties hereto hereby acknowledge and agree that each New Lender
is executing this Fourth Amendment to evidence its commitment on the Fourth
Amendment Effective Date to become a “Lender” under and as defined in the Credit
Agreement and to provide the Revolver Commitment as set forth on Exhibit A
hereto, but prior to the Fourth Amendment Effective Date, such New Lender shall
otherwise not be considered a “Lender” under, and as defined in, the Credit
Agreement and shall have no additional rights or obligations under the Credit
Agreement.  In addition, the Borrowers have informed the Existing Lenders, the
Administrative Agent and the L/C Issuer that, in connection with the proposed
Alliance Acquisition, Montello has formed Alliance Retail LLC, a Delaware
limited liability company and wholly-owned Subsidiary of Montello (“Alliance
Retail”).  In connection therewith, the Required Lenders, the Administrative
Agent, the L/C Issuer and the Borrowers hereby agree that notwithstanding the
requirement set forth in Section 6.13(a) of the Credit Agreement which requires
that any new Subsidiary formed or acquired shall become a Loan Party within
thirty (30) days of such formation or acquisition, as the case may be, so long
as Alliance Retail has no assets and no liabilities and, until the consummation
of the Alliance Acquisition, remains a shell entity and wholly-owned Subsidiary
of Montello, Alliance Retail shall not be required to become a Loan Party
hereunder until the earlier to occur of (a) the date on which the Alliance
Acquisition is consummated and (b) the Alliance Acquisition Termination Date.

 

§2.  Amendment to Section 1 of the Credit Agreement.  Section 1.01 of the Credit
Agreement is hereby amended as follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                 The definition of “Accounts Receivable”
contained in Section 1.01 of the Credit Agreement is hereby amended by inserting
at the end of such definition the following sentence:  “For the avoidance of
doubt, the parties hereto hereby acknowledge that the rights of the Borrowers to
payment for goods sold, leased or otherwise marketed in the ordinary course of
business, and all rights of the Borrowers to payment for services rendered in
the ordinary course of business and all sums of money or other process due
thereon pursuant to transactions with account debtors which are in the form of a
credit card receivable owing to such Borrowers and otherwise meet the criteria
of this definition constitute an Account Receivable hereunder.”

 

(b)                                 The definition of “Acquisition Capital
Expenditures” contained in Section 1.01 of the Credit Agreement is hereby
amended by inserting immediately after the words “XOM Acquisition” which appear
in such definition a comma and the words “Alliance Acquisition”.

 

(c)                                  The definition of “Applicable WC Rate”
contained in Section 1.01 of the Credit Agreement is hereby amended by inserting
immediately after the words “WC Loans” in each place in which such words appear
the words “and the Swing Line Loans”.

 

(d)                                 The definitions of “Borrowing”, “Change in
Law”, “Combined EBITDA”,  “Combined Working Capital”, “Commitment”, “Cost of
Funds Rate Loan”, “Defaulting Lender”, “Eurodollar Rate Loan”, “Fronting
Exposure”, “Interest Payment Date”, “Lender”, “Loan”, “Loan Notice”,
“Outstanding Amount”, “Product Under Contract LCs”, “Request for Credit
Extension”, “Revolver Loans”, “Secured Hedge Agreement”, “Senior Unsecured
Notes”, “Total WC Outstandings”, “Type”, “WC Commitment” and “WC Loans” set
forth in Section 1.01 of the Credit Agreement are hereby amended by deleting
each such in its entirety and restating each such definition as follows:

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

4

--------------------------------------------------------------------------------


 

“Combined EBITDA” means for any period, for each Applicable Loan Party and its
Subsidiaries on a combined basis, an amount equal to Combined Net Income for
such period plus (a) the following to the extent deducted in calculating such
Combined Net Income: (i) Combined Total  Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
such Applicable Loan Party and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) other non-recurring expenses
of the Applicable Loan Parties and their Subsidiaries reducing such Combined Net
Income which do not represent a cash item in such period or any future period,
(v) without duplication for any adjustments made in connection with pro forma
calculations made as a result of the XOM Acquisition, solely as it relates to
the XOM Acquisition, and solely with respect to the fiscal quarter ending
immediately after the fiscal quarter in which the XOM Acquisition occurs, cash
transaction expenses relating to the XOM Acquisition approved by the
Administrative Agent and in an aggregate amount not to exceed $3,000,000 and
regardless of whether such expenses were actually taken in the quarter in which
the XOM Acquisition occurred or the subsequent fiscal quarter and (vi) without
duplication for any adjustments made in connection with pro forma calculations
made as a result of the Alliance Acquisition, solely as it relates to the
Alliance Acquisition, and solely with respect to the fiscal quarter ending
immediately after the fiscal quarter in which the Alliance Acquisition occurs,
cash transaction expenses relating to the Alliance Acquisition approved by the
Administrative Agent and in an aggregate amount not to exceed $6,000,000 and
regardless of whether such expenses were actually taken in the quarter in which
the Alliance Acquisition occurred or the subsequent fiscal quarter and minus
(b) the following to the extent included in calculating such Combined Net
Income: (i) Federal, state, local and foreign income tax credits of the
Applicable Loan Parties and their Subsidiaries for such period, and (ii) all
nonrecurring non-cash items increasing Combined Net Income for such period,
provided, however, notwithstanding anything to the contrary contained herein,
any gains or losses from any Dispositions shall be excluded from the calculation
of Combined EBITDA.  For purposes of calculating Combined EBITDA for purposes of
calculating the minimum Combined EBITDA covenant, the Combined Interest Coverage
Ratio, the Combined Total Leverage Ratio or the Combined Senior Secured Leverage
Ratio for any period in which the Warex Acquisition, the XOM Acquisition, the
Alliance Acquisition or a Permitted Acquisition has occurred, Combined EBITDA
shall be adjusted in a manner which is satisfactory to the Administrative Agent
in all respects to give effect to the consummation of the Warex Acquisition, the
XOM Acquisition, the Alliance Acquisition or such Permitted Acquisition, as the
case may be, on a pro forma basis as if the Warex Acquisition, the XOM
Acquisition, the Alliance Acquisition or such Permitted Acquisition, as the case
may be, had occurred on the first date of the test period.

 

5

--------------------------------------------------------------------------------


 

“Combined Working Capital” means the excess of Combined Current Assets over
Combined Current Liabilities, provided, however, for the purposes of this
definition, (a) all prepaid expenses of the Applicable Loan Parties in excess of
$20,000,000 shall not be considered a Combined Current Asset hereunder
regardless of how such prepaid expenses would otherwise be classified in
accordance with GAAP; (b) any asset of any Applicable Loan Party which will be
subsequently paid or otherwise distributed to such Applicable Loan Party’s
members as a Permitted Distribution shall not be considered a Combined Current
Asset hereunder regardless of how such asset would otherwise be classified in
accordance with GAAP; (c) any asset of any Applicable Loan Party consisting of
an intercompany receivable or other right to payment owing from another Loan
Party or an Affiliate (other than the Account Receivable owing from Alliance
which is included in the computation of Eligible Receivable) shall not be
considered a Combined Current Asset hereunder regardless of how such asset would
otherwise be classified in accordance with GAAP and (d) the aggregate amount of
all WC Loans outstanding hereunder and all Revolver Loans outstanding hereunder
used to fund working capital shall be deemed Combined Current Liabilities,
regardless of how such outstanding amounts would otherwise be classified in
accordance with GAAP.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Cost of Funds Rate Loan” means a Committed Loan that bears interest on the Cost
of Funds Rate.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line

 

6

--------------------------------------------------------------------------------


 

Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrowers, the L/C Issuer, the Swing Line Lender and each other Lender
immediately following such determination.

 

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such

 

7

--------------------------------------------------------------------------------


 

Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders in accordance with the terms hereof.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each calendar month and the Maturity Date.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a WC Loan, a Revolver Loan or a Swing Line Loan.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Committed
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate Loans
or Cost of Funds Rate Loans, as the case may be, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.

 

“Outstanding Amount” means (i) with respect to any Loans (including Swing Line
Loans) on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans
(including Swing Line Loans) occurring on such date; and (ii) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrowers of Unreimbursed
Amounts.

 

“Product Under Contract LCs” means any Letter of Credit issued by the LC Issuer
solely to cover Eligible Product Under Contract and for which the following
conditions have been met:  (a) any request for the issuance of a Product Under
Contract LC has been accompanied by a certificate from the Borrowers in
substantially the form of Exhibit C hereto (i) certifying that each such Product
Under Contract LC being requested is solely to cover Eligible Product Under
Contract and that such Letter of Credit is to be considered a Product Under
Contract LC; (ii) certifying and

 

8

--------------------------------------------------------------------------------


 

demonstrating that immediately prior to giving effect to the issuance of all
such Product Under Contract LCs being requested on such date there is at least
5% of Borrowing Base availability and that on a pro forma basis after giving
effect to the issuance of such Product Under Contract LCs (i.e. giving effect to
the usage associated with the issuance of such Product Under Contract LCs
together with the inclusion in the Borrowing Base of such Eligible Product Under
Contract which was covered by such Product Under Contract LCs), there is at
least 5% of Borrowing Base availability; (b) the Borrowers demonstrate to the
satisfaction of the Administrative Agent that the Borrowers are in compliance on
a pro forma basis with all of the financial covenants set forth in Sections 7.18
and 7.19 of this Agreement both before and after giving effect to the issuance
of such Product Under Contract LC; and (c) the Borrowers demonstrate to the
satisfaction of the Administrative Agent that to the extent the Eligible Product
Under Contract for which such Product Under Contract LC is being issued were to
be included in the Borrowing Base simultaneously with the issuance of such
Product Under Contract LC, the amount of the Borrowing Base would exceed the
Total WC Outstandings (including the maximum drawing amount of all issued and
outstanding Letters of Credit, including the Product Under Contract L/C).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, a
conversion or continuation of Loans other than Swing Line Loans, a Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Revolver Loans” has the meaning set forth in Section 2.01(b) hereof.  A
Revolver Loan is a Committed Loan.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII, other than a Swap Contract relating to the purchase of physical supply
product, that is entered into by and between any Loan Party and any Hedge Bank,
provided, however, to the extent the Hedge Bank which is the counterparty on
such Swap Contract is a commodities broker entitled to have obligations owing to
it secured pursuant to Section 7.01(l) hereof, then any such agreement or
arrangement relating thereto shall not be considered a Secured Hedge Agreement
for purposes hereof.

 

“Senior Unsecured Notes” means those certain unsecured notes of a Loan Party
issued after the Closing Date pursuant to an indenture dated the date of
issuance of such notes, so long as (a) the terms, conditions, covenants and
defaults applicable to such notes (including the terms, conditions, covenants
and defaults in the indenture relating thereto) are no more restrictive to the
Loan Parties in the aggregate than the terms, conditions, covenants and defaults
contained herein; (b) all of the

 

9

--------------------------------------------------------------------------------


 

Obligations (including, without limitation, the Aggregate WC Commitment and the
Aggregate Revolver Commitment, including after giving effect to any increases
thereunder provided for herein, including pursuant to Section 2.13 hereof, (the
“Credit Agreement Obligations”) plus an amount equal to not less than fifteen
percent (15%) of such Credit Agreement Obligations constitute Indebtedness
permitted to be incurred under such notes and indenture without meeting any test
or other criteria (including, without limitation, an incurrence test); (c) the
obligations thereunder are unsecured; (d) the maturity date thereof is not less
than six (6) months after the Maturity Date; (e) the obligations under such
notes and indenture is not guaranteed by any Person other than a Loan Party; and
(f) the documents and agreements executed in connection with such notes
(including, without limitation, any indenture) shall contain terms and
conditions that are customary for similar transactions.

 

“Total WC Outstandings” means the aggregate Outstanding Amount of all WC Loans,
all Swing Line Loans, and all L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Committed Loan, a Cost of Funds Rate Loan or a Eurodollar Rate Loan.

 

“WC Commitment” means, as to each Lender, its obligation (a) to make WC Loans to
the Borrowers pursuant to Section 2.01(a), (b) to purchase participations in L/C
Obligations, and (c) to purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“WC Loans” has the meaning set forth in Section 2.01(a) hereof.  A WC Loan is a
Committed Loan.

 

(e)                                  Section 1.01 of the Credit Agreement is
further amended by deleting the following definitions which appear in
Section 1.01 of the Credit Agreement in their entirety: “General Corporate
Revolver Loans”, “Limited Availability Period”, “Proposed Alliance Acquisition”,
“Revolver Borrowing Base Loans”, “Third Amendment Effective Date” and “Total
Revolver Borrowing Base Outstandings”.

 

(f)                                   Section 1.1 of the Credit Agreement is
further amended by inserting the following definitions in the appropriate
alphabetical order:

 

“Alliance Acquisition” means the acquisition by MLP from the Alliance Seller by
not later than March 31, 2012 of 100% of the Equity Interests of Alliance in
exchange for 5,850,000 common units of MLP and

 

10

--------------------------------------------------------------------------------


 

the possible payment of a “Cash Adjustment” (as such term is defined in the
Contribution Agreement) pursuant to, and in accordance with, the terms of the
Alliance Contribution Agreement and the contribution by MLP on the Alliance
Acquisition Effective Date of 100% of the Equity Interests of Alliance to OLLC.

 

“Alliance Acquisition Effective Date” means the date on which the Alliance
Acquisition has been consummated in accordance with the terms of the Alliance
Contribution Agreement, provided such date must be on or prior to March 31,
2012.

 

“Alliance Contribution Agreement” means that certain Contribution Agreement
dated as of November 21, 2011 by and between the Alliance Seller and MLP, as the
same may be amended.

 

“Alliance Retail” means Alliance Retail LLC, a Delaware limited liability
company and wholly-owned Subsidiary of Montello.

 

“Alliance Seller” means AE Holdings Corp., a Massachusetts corporation.

 

“Alliance Subject Properties” means the Real Estate listed on Schedule
7.01(b) attached hereto.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Committed Borrowing” means a borrowing consisting of simultaneous WC Loans or
Revolver Loans, as the case may be, of the same Type and, in the case of
Eurodollar Rate Loans and Cost of Funds Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.1.

 

“Committed Loan” means a WC Loan or a Revolver Loan, as the context may require.

 

“Covenant Reduction Date” means the last day of the fiscal quarter which occurs
immediately after the fiscal quarter in which any Loan Party receives proceeds
of not less than $150,000,000 from any Equity Issuance of a Loan Party or the
issuance of the Senior Unsecured Notes or unsecured Subordinated Debt.

 

“Permitted Existing Lis Pendens Liens” means the lis pendens filed on or prior
to the date hereof against the Alliance Subject Properties, provided (a) such
lis pendens are released on or prior to June 3, 2013 unless at such time the
applicable Loan Parties are diligently and in good faith continuing to pursue
their rights and remedies in respect of the matters

 

11

--------------------------------------------------------------------------------


 

relating to such lis pendens in which case such lis pendens shall not be
required to have been released so long as the Loan Parties continue to
diligently and in good faith pursue their rights and remedies in respect thereof
and (b) so long as in connection therewith (i) no ruling or order is entered
granting a dispositive motion or dispositive cross-motion in favor of any Person
other than a Loan Party unless such motion is to order the sale of such Real
Estate to such Person and such Disposition of such Alliance Subject Property to
such Person would be in compliance with the terms of this Agreement or any
additional liability incurred by such Loan Party in connection with such motion
other than to make such Disposition could not reasonably be expected to have a
Material Adverse Effect and (ii) no other order, ruling, or remedy is issued, in
each case under clauses (i) or (ii), determining that a Person other than a Loan
Party has an interest in any or all of the Subject Properties (exclusive of the
rights of any franchisee under Conn. Gen. Stat. Section 42.133mm).

 

“Permitted Lis Pendens Liens” means any Liens consisting of any lis pendens
filed against any Real Estate, other than the Permitted Existing Lis Pendens
Liens, so long as the aggregate fair market value of all Real Estate subject to
any lis pendens, other than the Alliance Subject Properties subject to the
Permitted Existing Lis Pendens Liens, does not exceed the greater of
(x) $10,000,000 and (y) the result of (1) the aggregate amount of Dispositions
permitted to be made under Section 7.05(c) from and after the date the first of
any such lis pendens is filed, minus (2) the aggregate proceeds of Dispositions
actually made under Section 7.05(c) from the date the first such lis pendens is
filed.

 

“ROFR Statute” means any statute, law or similar regulation imposed by any
Governmental Authority pursuant to which any seller of real property which is a
franchisor or similar Person is required by such statute, law or regulation to
offer to an existing franchisee which operates such real property under a lease,
sublease or other grant of authority the right of first refusal or a bona fide
offer to purchase such real property, including, without limitation, Conn. Gen.
Stat. Section 42-133mm.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04A.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04A(a).

 

“Swing Line Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04A(b), which, if in writing, shall be substantially in the form of
Exhibit B-1.

 

12

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate WC Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate WC Commitments.

 

§3.  Amendment to Section 2 of the Credit Agreement.  Section 2 of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 2.01(a) of the Credit Agreement is
hereby amended by deleting Section 2.01(a) in its entirety and restating it as
follows:

 

(a)                                 Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a “WC
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s WC Commitment; provided, however, that
after giving effect to any Committed Borrowing of a WC Loan (i) the Total WC
Outstandings shall not exceed the Aggregate WC Commitment as in effect on such
date, (ii) Total WC Outstandings other than the maximum drawing amount of any
issued and outstanding Product Under Contract LC shall not exceed the Borrowing
Base at such time, and (iii) the aggregate Outstanding Amount of the WC Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations plus such Lender’s Applicable Percentage of its
participating interest in any outstanding Swing Line Loans shall not exceed such
Lender’s WC Commitment.  Within the limits of each Lender’s WC Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01(a), prepay under Section 2.04, and reborrow under this
Section 2.01(a).  WC Loans may be Base Rate Loans, Cost of Funds Rate Loans or
Eurodollar Rate Loans, as further provided herein.  The proceeds of any WC Loan
shall be used to finance the working capital needs of the Borrowers, including
financing of Capital Expenditures other than Acquisition Capital Expenditures.

 

(b)                                 Section 2.01(b) of the Credit Agreement is
hereby amended by deleting Section 2.01(b) in its entirety and restating it as
follows:

 

(b)                                 Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolver Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolver Commitment; provided, however,
that after giving effect to any Committed Borrowing of a Revolver Loan, (i) the
Total Revolver Outstandings shall not exceed the Aggregate Revolver Commitment
as in effect on such date and (ii) the aggregate Outstanding Amount of the
Revolver Loans of any Lender shall

 

13

--------------------------------------------------------------------------------


 

not exceed such Lender’s Revolver Commitment.  Within the limits of each
Lender’s Revolver Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(b), prepay under
Section 2.04, and reborrow under this Section 2.01(b).  Revolver Loans may be
Base Rate Loans, Cost of Funds Rate Loans or Eurodollar Rate Loans, as further
provided herein.  The proceeds of the Revolver Loans shall be used to fund
Permitted Acquisitions, to finance Capital Expenditures and for general
corporate purposes (which, for the avoidance of doubt, can include working
capital needs), provided, however, the aggregate amount of Revolver Loans used
to finance general corporate purposes shall not exceed $50,000,000 outstanding
at any time.

 

(c)                                  Section 2.02(a) and (b) of the Credit
Agreement are each hereby amended by deleting Sections 2.02(a) and (b) in their
entirety and restating them as follows:

 

(a)                                             Each Committed Borrowing, each
conversion of Committed Loans from one Type to the other, and each continuation
of Eurodollar Rate Loans and Cost of Funds Rate Loans shall be made upon the
Borrowers’ irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Committed Borrowing or continuation of Base Rate Committed
Loans and Cost of Funds Rate Loans or conversion of Base Rate Committed Loans or
Eurodollar Rate Loans to Cost of Funds Rate Loans.  Each telephonic notice by
the Borrowers pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrowers.  Each Committed
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Except as provided in Sections 2.03(c), each Committed Borrowing of or
conversion to Cost of Funds Rate Loans or Base Rate Committed Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrowers are requesting a Committed Borrowing, a conversion of
Committed Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans or Cost of Funds Rate Loans, (ii) if the Borrowers are requesting a
Borrowing, whether such Borrowing is of a WC Loan or a Revolver Loan and, in the
case of a Revolver Loan, whether any of the proceeds are going to be used to
finance general corporate purposes, (iii) the requested date of the Committed
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Committed Loans to be borrowed,
converted or continued, (v) the Type of Loans to be borrowed or to which
existing

 

14

--------------------------------------------------------------------------------


 

Committed Loans are to be converted, and (vi) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrowers fail to specify a Type
of Committed Loan in a Loan Notice or if the Borrowers fail to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Committed Loans.  Any such automatic
conversion to Base Rate Committed Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans or Cost of Funds Rate Loans, as the case may be.  If the Borrowers
request a Committed Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

 

(b)                                             Following receipt of a Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrowers, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Committed Loans described in the preceding subsection.
 In the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrowers; provided,
however, that if, on the date the Loan Notice with respect to such Committed
Borrowing is given by the Borrowers, there are L/C Borrowings outstanding, then
the proceeds of such Committed Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrowers as provided above.

 

(d)                                 Section 2.02(e) of the Credit Agreement is
hereby amended by deleting the words “After giving effect to all” which appear
in the first sentence of Section 2.02(e) and substituting in place thereof the
words “After giving effect to all Committed”.

 

(e)                                  Section 2.03(a)(i) of the Credit Agreement
is hereby amended by deleting the words “(x) the sum of the Total WC
Outstandings other than the maximum drawing amount of any issued and outstanding
Product Under Contract LCs plus the Total Revolver Borrowing Base Outstandings
shall not exceed the Borrowing Base” which appear in Section 2.03(a)(i) and
substituting in place thereof the words “(x) the Total WC

 

15

--------------------------------------------------------------------------------


 

Outstandings other than the maximum drawing amount of any issued and outstanding
Product Under Contract LCs shall not exceed the Borrowing Base”.

 

(f)                                   Section 2.03(f) of the Credit Agreement is
hereby amended by deleting the words “provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrowers may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrowers which the Borrowers prove were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.” which appear in Section 2.03(f) of
the Credit Agreement and substituting in place thereof the words “provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrowers may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrowers
which the Borrowers prove were caused by the L/C Issuer’s willful misconduct or
gross negligence in (i) honoring a presentation that does not at least
substantially comply with a Letter of Credit or (ii) failing to honor a
presentation that strictly complies with a Letter of Credit.”

 

(g)                                  Section 2.03(k) of the Credit Agreement is
hereby amended by deleting the words “plus the aggregate amount of all
outstanding Revolver Borrowing Base Loans” which appear in Section 2.03(k) of
the Credit Agreement.

 

(h)                                 Section 2 of the Credit Agreement is hereby
amended by inserting immediately after the text of Section 2.03 the following
new Section 2.04A:

 

2.04A.            Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04A, shall make
loans (each such loan, a “Swing Line Loan”) to the Borrowers from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Committed WC Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s WC Commitment; provided, however, that (x) after giving effect to
any Swing Line Loan, (i) the Total WC Outstandings shall not exceed the
Aggregate WC Commitments, and (ii) the sum of the WC Loans outstanding from any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations plus such Lender’s participating interest in any Swing Line
Loans shall not exceed such Lender’s WC Commitment, (y) the Borrowers shall not
use the proceeds of any Swing Line Loan to refinance any

 

16

--------------------------------------------------------------------------------


 

outstanding Swing Line Loan, and (z) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04A, prepay under Section 2.05, and
reborrow under this Section 2.04A.  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender with a WC
Commitment shall be deemed to, and hereby irrevocably and unconditionally agrees
to, purchase from the Swing Line Lender a risk participation in such Swing Line
Loan in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrowers’ irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 3:30 p.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrowers. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
4:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04A(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:30 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at their office by crediting the account of the
Borrowers on the books of the Swing Line Lender in immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans. 
(i)                                The Swing Line Lender at any time in its sole
discretion may request, on behalf of the Borrowers (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed

 

17

--------------------------------------------------------------------------------


 

Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes of this
paragraph) and in accordance with the requirements of Section 2.02, without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans, but subject to the unutilized portion of the Aggregate WC
Commitments and the conditions set forth in Section 4.02.  The Swing Line Lender
shall furnish the Borrowers with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent.  Each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Loan Notice available to the Administrative Agent in immediately available
funds (and the Administrative Agent may apply Cash Collateral available with
respect to the applicable Swing Line Loan) for the account of the Swing Line
Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04A(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Committed Loan to the Borrowers in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04A(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04A(c)(i) shall
be deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04A(c) by the time specified in Section 2.04A(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A

 

18

--------------------------------------------------------------------------------


 

certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04A(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04A(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrowers for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.04A to refinance
such Lender’s Applicable Percentage of any Swing Line Loan, interest in respect
of such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

19

--------------------------------------------------------------------------------


 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrowers shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Lender.

 

(i)                                     Section 2.04 of the Credit Agreement is
hereby amended by deleting Section 2.04 in its entirety and restating it as
follows:

 

2.04.                     Prepayments.

 

(a)                                 The Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans and
Cost of Funds Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans or Cost of Funds
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Committed Loans.  The Administrative Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment.  If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.15, each such prepayment shall be applied to
the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

(b)                                 If for any reason (i) (x) the Total WC
Outstandings at any time exceed the Aggregate WC Commitments then in effect or
(y) the Total WC Outstandings other than the maximum drawing amount of all
issued and outstanding Products under Contract LCs exceed the Borrowing Base at
such time, the Borrowers shall immediately prepay WC Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04 unless after the
prepayment in full of the WC Loans and Swing Line Loans the Aggregate WC
Outstandings exceed the Aggregate WC Commitments then in effect; and (ii) the
Total Revolver Outstandings at any time exceed the

 

20

--------------------------------------------------------------------------------


 

Aggregate Revolver Commitments then in effect the Borrowers shall immediately
prepay Revolver Loans in an aggregate amount equal to such excess.

 

(c)           The Borrowers may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(j)            Section 2.06 of the Credit Agreement is hereby amended by
deleting Section 2.06 in its entirety and restating it as follows:

 

2.06        Repayment of Loans.  (a) The Borrowers shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)           The Borrowers shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.

 

(k)           Sections 2.07(a) and (b) of the Credit Agreement are hereby
amended by deleting such Sections 2.07(a) and (b) in their entirety and
restating each such section as follows:

 

(a)           Subject to the provisions of subsection (c) below, (i) each WC
Loan which is a Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable WC Rate;
(ii) each WC Loan which is a Base Rate Committed Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable WC Rate; (iii) each WC
Loan which is a Cost of Funds Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Cost of Funds Rate for such Interest Period plus the Applicable WC Rate; and
(iv) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at the rate per annum equal to the Base
Rate for such Interest Period plus the Applicable WC Rate.

 

21

--------------------------------------------------------------------------------


 

(b)           Subject to the provisions of subsection (c) below, (i) each
Revolver Loan which is a Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Revolver Rate; (ii) each Revolver Loan which is a Base Rate Committed Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Revolver Rate; and (iii) each Revolver Loan which is a Cost of Funds Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Cost of Funds Rate for such
Interest Period plus the Applicable Revolver Rate.

 

(l)            Section 2.08(a)(i) of the Credit Agreement is hereby amended by
deleting the words “in connection with the WC Loans, for the account of each
Lender in accordance with its Applicable Percentage of the Aggregate WC
Commitment, a commitment fee equal to fifty (50) basis points on the actual
daily amount during each calendar month or portion thereof from the Closing Date
to the Maturity Date by which the Aggregate WC Commitment as in effect on such
date minus the Outstanding Amount of L/C Obligations exceeds the Total WC
Outstandings during such calendar month” and substituting in place thereof the
words “in connection with the WC Loans, for the account of each Lender in
accordance with its Applicable Percentage of the Aggregate WC Commitment, a
commitment fee equal to fifty (50) basis points on the actual daily amount
during each calendar month or portion thereof from the Closing Date to the
Maturity Date by which the Aggregate WC Commitment as in effect on such date
minus the Outstanding Amount of L/C Obligations exceeds the Total WC
Outstandings for WC Loans during such calendar month (and, for the avoidance of
doubt, the Outstanding Amount of Swing Line Loans shall not be counted towards
or considered usage of the Aggregate WC Commitments for purposes of determining
the commitment fee under this Section 2.08(a)(i))”; and.

 

(m)          Section 2.11(b)(i) of the Credit Agreement is hereby amended by
deleting Section 2.11(b)(i) in its entirety and restating it as follows:

 

(b)(i)  Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of a Base Rate Committed Loan or a Cost of Funds
Rate Loan, prior to 12:00 noon on the date of such Committed Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers

 

22

--------------------------------------------------------------------------------


 

severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing. 
Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.

 

(n)           Section 2.11(d) of the Credit Agreement is hereby amended by
deleting Section 2.11(d) in its entirety and restating it as follows:

 

(d)  Obligations of Lenders Several.  The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 10.04(c) are several and not joint. 
The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 10.04(c).

 

(o)           Section 2.12 of the Credit Agreement is hereby amended by deleting
Section 2.12 in its entirety and restating it as follows:

 

2.12        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face

 

23

--------------------------------------------------------------------------------


 

value) participations in the Committed Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to any Loan Party
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

(p)           Section 2.13 of the Credit Agreement is hereby amended by deleting
Section 2.13 in its entirety and restating it as follows:

 

(a)           Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may from time to time from and after the Alliance Acquisition Effective Date,
request an increase in the Aggregate WC Commitments by an amount (for all such
requests) not exceeding $100,000,000; provided that any such request for an
increase shall be in a minimum amount of $5,000,000.  At the time of sending
such notice, the Borrowers (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).

 

24

--------------------------------------------------------------------------------


 

(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its WC Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase.  Any
Lender not responding within such time period shall be deemed to have declined
to increase its WC Commitment.

 

(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrowers and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent and
the L/C Issuer (which approvals shall not be unreasonably withheld), the
Borrowers may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(d)           Effective Date and Allocations.  If the Aggregate WC Commitment is
increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such increase
and the Increase Effective Date.

 

(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists.  The Borrowers
shall prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the WC Commitments under this Section.

 

(f)            Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.12 or 10.01 to the contrary.

 

25

--------------------------------------------------------------------------------


 

(q)           Section 2.15 of the Credit Agreement is hereby amended by deleting
Section 2.15 in its entirety and restating it as follows:

 

2.15.  Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  That Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any

 

26

--------------------------------------------------------------------------------


 

judgment of a court of competent jurisdiction obtained by the Borrowers against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.08(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

 

(C)          With respect to any fee payable under Section 2.08(a) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line Lender,
as applicable, the amount of any such fee otherwise

 

27

--------------------------------------------------------------------------------


 

payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

(iv)          Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s WC Commitment) but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate exposure under the WC
Commitments of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
applicable WC Commitment.  No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)           Cash Collateral; Repayment of Swing Line Loans.  If the
reallocation described in clause (a)(iv) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Section 2.14.

 

(b)           Defaulting Lender Cure.  If the Borrowers, the Administrative
Agent, Swing Line Lender and the L/C Issuer agree in writing in their sole
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders (and compensate such other Lenders for any break funding or
other costs as a result of such purchase) or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders

 

28

--------------------------------------------------------------------------------


 

in accordance with their Applicable Percentages (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

§4.  Amendment to Section 3 of the Credit Agreement.  Section 3.02 of the Credit
Agreement is hereby amended by deleting the words “any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans or Cost
of Funds Rate Loans to Eurodollar Rate Loans shall be suspended” which appear in
the first sentence of Section 3.02(i) and substituting in place thereof the
words “any obligation of such Lender to make or continue Eurodollar Rate Loans
or to convert Base Rate Committed Loans or Cost of Funds Rate Loans to
Eurodollar Rate Loans shall be suspended”.

 

§5.  Amendment to Section 4 of the Credit Agreement.  Section 4.02 of the Credit
Agreement is hereby amended by (a) inserting immediately after the words “and,
if applicable, the L/C Issuer” which appear in Section 4.02(c) the words “or the
Swing Line Lender” and (b) deleting the words “requesting only a conversion of
Loans to the other Type” which appears in the last paragraph of Section 4.02 and
substituting in place thereof the words “requesting only a conversion of
Committed Loans to the other Type”.

 

§6.  Amendment to Section 6 of the Credit Agreement.  Section 6 of the Credit
Agreement is hereby amended as follows:

 

(a)           Section 6.02(f) of the Credit Agreement is hereby amended by
deleting the words “provided, however, for purposes of determining the available
amount of WC Loans and Revolver Borrowing Base Loans the Borrowers are permitted
to borrow” which appear in Section 6.02 and substituting in place thereof the
words “provided, however, for purposes of determining the available amount of WC
Loans the Borrowers are permitted to borrow”; and

 

(b)           Section 6.13(a) of the Credit Agreement is hereby amended by
inserting the following sentence at the end of Section 6.13(a): 
“Notwithstanding anything to the contrary contained in this Section 6.13 or in
any of the Loan Documents, the Borrowers shall be required, upon the Alliance
Acquisition Effective Date, to immediately join Alliance as a Borrower
hereunder, and Alliance Retail and any Subsidiary of Alliance as a Guarantor
hereunder, and shall cause each of Alliance Retail, Alliance and each of its
Subsidiaries to execute and deliver to the Administrative Agent such joinder
agreements and Loan Documents (including, without limitation, Security
Agreements and Mortgages) as the Administrative Agent shall require or deem
appropriate (including, without limitation, any document necessary to grant to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority perfected security interest in Alliance Retail’s,

 

29

--------------------------------------------------------------------------------


 

Alliance’s and each such Subsidiary’s assets) and cause Alliance Retail,
Alliance and each such Subsidiary to deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this sentence), all in form,
content and scope reasonably satisfactory to the Administrative Agent, and
Schedule 5.13 hereof shall be updated to give effect to any changes resulting
from such Alliance Acquisition.”

 

§7.  Amendment to Section 7 of the Credit Agreement.  Section 7 of the Credit
Agreement is hereby amended as follows:

 

(a)           Section 7.01(b) of the Credit Agreement is hereby amended by
deleting Section 7.01(b) in its entirety and restating it as follows:

 

(b)           Liens existing on the date hereof and listed on Schedule 7.01, the
Permitted Existing Lis Pendens Liens, the Permitted Lis Pendens Liens, and, in
each case, any renewals or extensions thereof, provided that, in each case,
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased except as contemplated by Section 7.03(c),
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(c)

 

(b)           Section 7.02(j) of the Credit Agreement is amended by inserting
immediately after the words “the XOM Acquisition” the words “the Alliance
Acquisition”.

 

(c)           Section 7.03(b) of the Credit Agreement is hereby amended by
deleting the amount “$250,000,000” which appears in Section 7.03(b) and
substituting in place thereof the amount “$400,000,000”.

 

(d)           Section 7.04(b) of the Credit Agreement is hereby amended by
inserting immediately at the end of Section 7.04(b) the words “or any Subsidiary
which is not a Borrower may also Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to another Subsidiary which is
a Guarantor”.

 

(e)           Section 7.05(e) of the Credit Agreement is hereby amended by
deleting Section 7.05(e) in its entirety and restating it as follows:

 

(e)           Collectively, (i) Dispositions permitted by Section 7.04;
(ii) Dispositions of any of the Alliance Subject Properties to any Person
claiming an interest in such Alliance Subject Property in connection with the
ROFR Statute arising from the purchase by Alliance and/or any Subsidiary thereof
of such Alliance Subject Property from ExxonMobil Oil Corporation on or about
February, 2011 so long as the applicable Loan Party selling such Alliance
Subject Property receives fair market value in cash for such Alliance Subject
Property and such Loan Party either reinvests the proceeds of such sale in such
Loan Party’s business or

 

30

--------------------------------------------------------------------------------


 

commits to so reinvest such proceeds in such business within 365 days after
receipt thereof or by not later than 365 days after receipt of such proceeds the
Borrowers shall repay any outstanding Revolver Loans in the amount of such
proceeds not so reinvested; and (iii) Dispositions of any of the Real Estate
acquired in connection with the Alliance Acquisition to any Person entitled to
purchase such Real Estate pursuant to the provisions of the ROFR Statute, to the
extent and only if applicable, so long as the applicable Loan Party selling such
Real Estate receives fair market value in cash for such Real Estate and such
Loan Party either reinvests the proceeds of such sale in such Loan Party’s
business or commits to so reinvest such proceeds in such business within 365
days after receipt thereof or by not later than 365 days after receipt of such
proceeds the Borrowers shall repay any outstanding Revolver Loans in the amount
of such proceeds not so reinvested.

 

(f)                                   Section 7.05(c) of the Credit Agreement is
hereby amended by deleting the amount “$50,000,000” which appears in
Section 7.05(c) and substituting in place thereof the amount “$75,000,000”.

 

(g)                                  Section 7.05(d) of the Credit Agreement is
hereby amended by inserting immediately at the end of Section 7.05(d) the words
“or Dispositions of property by any Subsidiary which is not a Borrower to
another Subsidiary which is a Guarantor”.

 

(h)                                 Section 7.06(b) of the Credit Agreement is
hereby amended by deleting Section 7.06(b) in its entirety and restating it as
follows:

 

(b)                                 (i) Mergers and consolidations permitted by
Section 7.04; (ii) the Warex Acquisition, provided, in the case of the Warex
Acquisition, only so long as (1) no Default or Event of Default has occurred and
is continuing or would exist as a result thereof; (2) the board of directors and
(if required by applicable law) the shareholders, or the equivalent thereof of
the Loan Parties and of the Warex Seller has approved such acquisition; (3) the
Warex Acquisition is consummated on substantially the terms set forth in the
Warex Purchase Agreement; (4) the Borrowers have provided the Administrative
Agent with prior written notice of the date of consummation of such Warex
Acquisition; (5) the Administrative Agent shall have ordered, or arranged for
the ordering of, an appraisal of the assets to be acquired in connection with
the Warex Acquisition; and (6) the Warex Acquisition would not subject the
Administrative Agent or any Lender to any additional regulatory or third party
approvals in connection with the exercise of any of its rights or remedies under
this Agreement or any other Loan Document; (iii) the XOM Acquisition, provided,
in the case of the XOM Acquisition, only so long as (1) no Default or Event of
Default has occurred and is continuing or would exist as a result thereof
(including, without limitation both before and after each of the First Closing
and the Second Closing); (2) the board of directors and (if required by
applicable law) the shareholders, or the equivalent thereof of the Loan

 

31

--------------------------------------------------------------------------------


 

Parties and of the XOM Seller has approved such acquisition; (3) the XOM
Acquisition is consummated on substantially the terms set forth in the XOM
Purchase Agreement (including, without limitation, that the Loan Parties do not
make any Subsequent Company Station Payment until the occurrence of the
Subsequent Company Station Closing applicable thereto); (4) the Borrowers have
provided the Administrative Agent with prior written notice of the date of
consummation of each of the First Closing and each Subsequent Company Station
Closing under the XOM Acquisition and, in connection with the Subsequent Company
Station Closings, the Borrowers shall request the entire amount necessary to
fund such closings in one borrowing; (5) the Administrative Agent shall have
ordered, or arranged for the ordering of, an appraisal of the assets to be
acquired in connection with the XOM Acquisition (other than assets consisting of
leased properties); (6) the Loan Parties have complied with all provisions of
the Agreement relating to the granting of security interests in the property to
be acquired; (7) the XOM Acquisition would not subject the Administrative Agent
or any Lender to any additional regulatory or third party approvals in
connection with the exercise of any of its rights or remedies under this
Agreement or any other Loan Document; and (8) to the extent all stations and
assets to be acquired in the Subsequent Company Station Closings are not
consummated on or prior to November 1, 2010, then on the date which is the
earlier to occur of November 1, 2010 and the date on which the Loan Parties
determine that additional Subsequent Company Stations Closings will not occur,
the Loan Parties shall repay the Revolver Loans in an amount equal to the
Subsequent Company Station Payments associated with the Subsequent Company
Station Closings that are not to occur and shall permanently reduce the
Aggregate Revolver Commitment by such amount; and (iv) the Alliance Acquisition,
provided, in the case of the Alliance Acquisition, only so long as (1) no
Default or Event of Default has occurred and is continuing or would exist as a
result thereof; (2) the board of directors and (if required by applicable law)
the shareholders, or the equivalent thereof of the Loan Parties and of the
Alliance Seller has approved such acquisition; (3) the Alliance Acquisition is
consummated on substantially the terms set forth in the Alliance Contribution
Agreement; (4) the Borrowers have provided the Administrative Agent with prior
written notice of the date that the Alliance Acquisition is expected to be
consummated; (5) the Administrative Agent shall have ordered, or arranged for
the ordering of, an appraisal of the assets to be acquired in connection with
the Alliance Acquisition (other than assets consisting of leased properties);
(6) the Loan Parties have complied with all provisions of the Agreement relating
to the granting of security interests in the property to be acquired; (7) the
Alliance Acquisition would not subject the Administrative Agent or any Lender to
any additional regulatory or third party approvals in connection with the
exercise of any of its rights or remedies under this Agreement or any other Loan
Document; (8) the Administrative Agent is reasonably satisfied with the results
of an environmental analysis of the Real Estate to be acquired in

 

32

--------------------------------------------------------------------------------


 

the Alliance Acquisition; and (9) the Alliance Acquisition has occurred by not
later than March 31, 2012;

 

(i)                                     Section 7.06(c) of the Credit Agreement
is hereby amended by inserting after the words “other than the Warex Acquisition
and the XOM Acquisition” which appear in Section 7.06(c) the words “and the
Alliance Acquisition”.

 

(j)                                    Section 7.18(ii) of the Credit Agreement
is hereby amended by deleting Section 7.18(ii) in its entirety and restating it
as follows:

 

(ii)  Minimum EBITDA.  Permit Combined EBITDA as at the end of each fiscal
quarter, commencing with the fiscal quarter ending March 31, 2012, to be less
than $110,000,000 for the Reference Period ended on such fiscal quarter end
date.

 

(k)                                 Section 7.18(iv) of the Credit Agreement is
hereby amended by deleting Section 7.18(iv) in its entirety and restating it as
follows:

 

(iv)                              Combined Senior Secured Leverage Ratio. 
Permit the Combined Senior Secured Leverage Ratio (1) as of the end of any
fiscal quarter ending prior to a Covenant Reduction Date to be greater than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending
(assuming Covenant
Reduction Date has not
occurred)

 

Combined Senior Secured Leverage
Ratio

 

March 31, 2012 and June 30, 2012

 

3.50:1.00

 

 

 

 

 

September 30, 2012

 

3.25:1.00

 

 

 

 

 

December 31, 2012

 

3.00:1.00

 

 

 

 

 

March 31, 2013 and each fiscal quarter ending thereafter

 

2.75:1.00

 

 

and (2) as of the end of any fiscal quarter ending from the occurrence of the
Covenant Reduction Date and each fiscal quarter ending thereafter to be greater
than 2.75:1.00.

 

(l)                                     Section 7.19 of the Credit Agreement is
hereby amended by deleting Section 7.19 in its entirety and restating it as
follows:

 

33

--------------------------------------------------------------------------------


 

7.19.                     Capital Expenditures.  Make or become legally
obligated to make any Capital Expenditures in any fiscal year that exceed, in
the aggregate for all Loan Parties, $40,000,000 for any fiscal year ending
December 31, 2012 and thereafter.

 

§8.  Amendment to Section 9 of the Credit Agreement.  Section 9.06(b) of the
Credit Agreement is hereby amended by deleting Section 9.06(b) in its entirety
and restating it as follows:

 

(b)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.  If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment by the Borrower of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

§9.  Amendment to Section 10 of the Credit Agreement.  Section 10 of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 10.02 of the Credit Agreement is
hereby amended by deleting Section 10.02(d) in its entirety and restating it as
follows:

 

(d)                                 Change of Address, Etc.              Each of
the Loan Parties, the Administrative Agent, the L/C Issuer and the Swing Line
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrowers,

 

34

--------------------------------------------------------------------------------


 

the Administrative Agent, the L/C Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Loan Parties or its securities for
purposes of United States Federal or state securities laws.

 

(b)                                 Section 10.06(b) of the Credit Agreement is
hereby amended by inserting immediately after the words “including, for purposes
of this subsection (b), participations in L/C Obligations” the words “and Swing
Line Loans”.

 

(c)                                  Section 10.06(b)(iii)(C) of the Credit
Agreement is hereby amended by deleting Section 10.06(b)(iii)(C) in its entirety
and restating it as follows:

 

(C)                               the consent of the L/C Issuer and the Swing
Line Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment of the WC Commitment.

 

(d)                                 Section 10.06(b)(vi) of the Credit Agreement
is hereby amended by deleting Section 10.06(b)(vi) in its entirety and restating
it as follows:

 

(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters

 

35

--------------------------------------------------------------------------------


 

of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(e)                                  Section 10.06(d) of the Credit Agreement is
hereby amended by deleting Section 10.06(d) in its entirety and restating it as
follows:

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or a Loan Party or any Loan Party’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that

 

36

--------------------------------------------------------------------------------


 

occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 3.06 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.14 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person (including any Borrower) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)                                   Section 10.06(g) of the Credit Agreement
is hereby amended by deleting Section 10.06(d) in its entirety and restating it
as follows:

 

(g)                                  Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitments and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon thirty (30)
days’ notice to the Borrowers and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty (30) days’ notice to the Borrowers, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrowers to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Committed Loans or fund risk
participations in Unreimbursed

 

37

--------------------------------------------------------------------------------


 

Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04A(c).  Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

(g)                                  Section 10.08(a) of the Credit Agreement is
hereby amended by deleting Section 10.08(a) in its entirety and restating it as
follows:

 

(a)                                 If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrowers or any other Loan Party against any and
all of the obligations of the Borrowers or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Borrowers or
such Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or the L/C Issuer different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the

 

38

--------------------------------------------------------------------------------


 

L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

§10.  Amendment to Exhibits and Schedules of the Credit Agreement.  The Credit
Agreement is hereby amended as follows:

 

(a)                                 Exhibit B to the Credit Agreement is hereby
amended by deleting the current Exhibit B in its entirety and substituting in
place thereof the Exhibit B attached hereto.

 

(b)                                 Schedules 5.06, 5.09, 5.12(d), 5.13, and
7.09 to the Credit Agreement are hereby amended by deleting such schedules in
their entirety and substituting in place thereof the Schedules 5.06, 5.09,
5.12(d), 5.13, and 7.09 attached hereto and a new Schedule 7.01(b) shall be
added to the Credit Agreement in the form attached hereto as Schedule 7.01(b).

 

§11.  Joinder and Assignment.

 

(a)                                 Each New Lender, by its signature below,
confirms that it has agreed to become a “Lender” under, and as defined in, the
Credit Agreement with a Revolver Commitment as set forth on Exhibit A hereto
effective on the Fourth Amendment Effective Date.  Each such New Lender
(a) acknowledges that in connection with it becoming a Lender under, and as
defined in, the Credit Agreement, it has received a copy of the Credit Agreement
and the Schedules and Exhibits thereto, together with copies of the most recent
financial statements delivered by the Borrowers pursuant to the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Lender under
and as defined in the Credit Agreement; and (b) agrees that, upon it becoming a
Lender on the Fourth Amendment Effective Date, it will, independently and
without reliance upon the Administrative Agent, the L/C Issuer or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit and legal decisions in taking or
not taking action under the Credit Agreement.  In addition, each New Lender
represents and warrants (solely as to itself and not as to any other New Lender)
that (i) it is duly organized and existing and it has full power and authority
to take, and has taken, all action necessary to execute and deliver this Fourth
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under, and as defined in, the Credit Agreement on the Fourth Amendment
Effective Date; (ii) such New Lender is, on the date hereof and will continue to
be, on the Fourth Amendment Effective Date, an Eligible Assignee; and (iii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution and delivery of
this Fourth Amendment or the performance of its obligations hereunder or as a
Lender under, and as defined in, the Credit Agreement as of the Fourth Amendment
Effective Date.  Each New Lender agrees to execute and deliver such other
instruments, and take such other actions, as the Administrative Agent or any
Loan Party may reasonably request in connection with the

 

39

--------------------------------------------------------------------------------


 

transactions contemplated by this Fourth Amendment (including, without
limitation, delivering to the Administrative Agent, on or prior to the Fourth
Amendment Effective Date, an Administrative Questionnaire for such New Lender). 
Each New Lender acknowledges and agrees that, on the Fourth Amendment Effective
Date, such New Lender shall become a Lender under and as defined in the Credit
Agreement and, from and after such date such New Lender (a) will be bound by the
terms of the Credit Agreement as fully and to the same extent as if the
undersigned were an original Lender under, and as defined in, the Credit
Agreement and (b) will have all rights as a Lender under, and as defined in, the
Loan Documents and will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender (as such term is defined in the Credit Agreement). 
Each New Lender also acknowledges and agrees that from the date on which this
Fourth Amendment is binding on the parties in accordance with the provisions of
Section 12 below and prior to earlier to occur of the Fourth Amendment Effective
Date and the Alliance Amendment Termination Date, such New Lender is obligated
to perform its obligations provided for herein, which include its commitment on
the Fourth Amendment Effective Date to become a Lender under, and as defined in,
the Credit Agreement and to provide the Revolver Commitment in the amount set
forth on Exhibit A hereto.

 

(b)                                 By their respective signatures below, each
of JPMorgan Chase Bank, N.A. (“JPM”), Bank of America, N.A. (“BofA”), People’s
United Bank (“Peoples”), Standard Chartered Bank (“Standard Chartered”) and The
Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”) agree that effective on the Fourth
Amendment Effective Date (and, for the avoidance of doubt, effective solely to
the extent the Fourth Amendment Effective Date has occurred and the New Lenders
have joined the Credit Agreement as Lenders thereunder in accordance with the
terms of this Fourth Amendment), (i) JPM irrevocably sells and assigns to
Peoples, and Peoples irrevocably purchases and assumes from JPM, as of the
Fourth Amendment Effective Date, (x) that portion of JPM’s rights and
obligations in its capacity as a Lender with a WC Commitment under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to $7,666,666.67 of JPM’s WC Commitment as of the Fourth
Amendment Effective Date and all of such related outstanding rights and
obligations of JPM under the Aggregate WC Commitment (including, without
limitation, the Letters of Credit and Swing Line Loans included in such
facility) and (y) to the extent permitted to be assigned under applicable law,
the same applicable portion of the claims, suits, causes of action and any other
right of JPM (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (x) above (the rights and
obligations sold and assigned by JPM to Peoples pursuant to clauses (x) and
(y) above being referred to herein collectively as the “JPM Assigned Interest”),
with JPM and Peoples agreeing that each such sale and assignment is without
recourse to JPM and, except as expressly provided in this Section 11(b), without
representation or warranty by JPM; (ii) BofA irrevocably sells and assigns to
Peoples, and Peoples

 

40

--------------------------------------------------------------------------------


 

irrevocably purchases and assumes from BofA, as of the Fourth Amendment
Effective Date, (x) that portion of BofA’s rights and obligations in its
capacity as a Lender with a WC Commitment under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to $333,333.33 of BofA’s WC Commitment as of the Fourth Amendment Effective Date
and all of such related outstanding rights and obligations of BofA under the
Aggregate WC Commitment (including, without limitation, the Letters of Credit
and Swing Line Loans included in such facility) and (y) to the extent permitted
to be assigned under applicable law, the same applicable portion of the claims,
suits, causes of action and any other right of BofA (in its capacity as a Lender
other than its capacity as a Swing Line Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(x) above (the rights and obligations sold and assigned by BofA to Peoples
pursuant to clauses (x) and (y) above being referred to herein collectively as
the “BofA Assigned Interest”), with BofA and Peoples agreeing that each such
sale and assignment is without recourse to BofA and, except as expressly
provided in this Section 11(b), without representation or warranty by BofA;
(iii) BofA irrevocably sells and assigns to BTMU, and BTMU irrevocably purchases
and assumes from BofA, as of the Fourth Amendment Effective Date, (x) that
portion of BofA’s rights and obligations in its capacity as a Lender with a WC
Commitment under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to $7,333,333.33 of BofA’s WC
Commitment as of the Fourth Amendment Effective Date and all of such related
outstanding rights and obligations of BofA under the Aggregate WC Commitment
(including, without limitation, the Letters of Credit and Swing Line Loans
included in such facility) and (y) to the extent permitted to be assigned under
applicable law, the same applicable portion of the claims, suits, causes of
action and any other right of BofA (in its capacity as a Lender other than its
capacity as a Swing Line Lender) against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (x) above (the rights and obligations sold
and assigned by BofA to BTMU pursuant to clauses (x) and (y) above being
referred to herein collectively as the “BofA/BTMU Assigned Interest”), with BofA
and BTMU agreeing that each such sale and assignment is without recourse to BofA
and, except as expressly provided in this Section 11(b), without representation
or warranty by BofA; and (iv) Standard Chartered irrevocably sells and assigns
to BTMU, and BTMU irrevocably purchases and assumes from Standard Chartered, as
of the Fourth Amendment Effective Date, (x) that portion of Standard Chartered’s
rights and obligations in its capacity as a Lender with a WC Commitment under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to $7,666,666.67 of Standard Chartered’s WC
Commitment as of the Fourth Amendment Effective Date and all of such related
outstanding rights and obligations of Standard Chartered under the Aggregate

 

41

--------------------------------------------------------------------------------


 

WC Commitment (including, without limitation, the Letters of Credit and Swing
Line Loans included in such facility) and (y) to the extent permitted to be
assigned under applicable law, the same applicable portion of the claims, suits,
causes of action and any other right of Standard Chartered (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (x) above (the rights and obligations sold and
assigned by Standard Chartered to BTMU pursuant to clauses (x) and (y) above
being referred to herein collectively as the “Standard Chartered Assigned
Interest” and, collectively with the JPM Assigned Interest, the BofA Assigned
Interest and the BofA/BTMU Assigned Interest, the “Assigned Interests”), with
Standard Chartered and BTMU agreeing that each such sale and assignment is
without recourse to Standard Chartered and, except as expressly provided in this
Section 11(b), without representation or warranty by Standard Chartered.  Each
of JPM, Standard Chartered and BofA severally (a) represents and warrants as of
the Fourth Amendment Effective Date that (i) it is the legal and beneficial
owner of the applicable Assigned Interest, (ii) such Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of any Loan Party, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by any Loan Party, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.  Each of Peoples and BTMU severally
(a) represents and warrants as of the Fourth Amendment Effective Date that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Fourth Amendment and to consummate the transactions
contemplated by this Section 11(b) and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Fourth Amendment Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the applicable Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by such applicable Assigned Interest and either it, or
the Person exercising discretion in making its decision to acquire such Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant thereto, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into the
assignment contemplated by this Section 11(b) and to purchase such Assigned
Interest, (vi) it has, independently and without reliance upon the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this assignment and to purchase such Assigned Interest,
and (vii) if it is a Foreign Lender, it has delivered to the Administrative
Agent any documentation required to be delivered by it pursuant to the terms of
the Credit Agreement, duly completed and executed by Peoples or BTMU, as
applicable; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, JPM, Standard Chartered, BofA or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.  From and after the Fourth Amendment
Effective Date, the Administrative Agent shall make all payments in respect of
each applicable Assigned Interest (including payments of principal, interest,
fees and other amounts) to JPM, Standard Chartered and BofA, as applicable, for
amounts which have accrued to but excluding the Fourth Amendment Effective Date
and to Peoples and BTMU, as the case may be, for amounts which have accrued from
and after the Fourth Amendment Effective Date.  On the Fourth Amendment
Effective Date, Schedule 1 to the Credit Agreement shall be automatically
updated to give effect to the provisions of this Fourth Amendment, including the
provisions of this Section 11(b).

 

§12.  Conditions to Amendment Closing; Conditions to Fourth Amendment Effective
Date.This Fourth Amendment will close on, and be binding on the parties, as of
the date hereof, including the modification and agreements contemplated by
Section 1 hereof, but no modification or amendments contemplated by Sections 2
through 11 hereof, other than the last sentence of Section 11 hereof, will be
effective until the Fourth Amendment Effective Date (as hereinafter defined),
upon receipt by the Administrative Agent of the fully-executed original
counterparts of this Fourth Amendment executed by the Loan Parties, the
Administrative Agent, the L/C Issuer, the required Existing Lenders and the New
Lenders.  The actual increase in the Revolver Commitments by the Increasing
Lenders and the actual joining to the Credit Agreement of the New Lenders and
their providing of the additional Revolver Commitments contemplated by Section 1
hereof and the modifications and amendments contemplated by Sections 2 through
11 hereof will be effective upon the satisfaction of the following conditions
(such date being hereinafter referred to as the “Fourth Amendment Effective
Date”) and the Administrative Agent will promptly notify each Existing Lender
and each New Lender of the occurrence of the Fourth Amendment Effective Date:

 

(a)           the Proposed Acquisition has been consummated and, at the time of
such consummation (1) no Default or Event of Default has occurred and is
continuing or would exist as a result thereof; (2) the board of directors and
(if required by applicable law) the shareholders, or the equivalent thereof of
the Loan Parties and of the Alliance Sellers has approved such acquisition;
(3) the closing of the Proposed Acquisition is consummated on substantially the
terms set forth in the Contribution Agreement; (4) the Borrowers had provided
the Administrative Agent with prior written notice of the date of consummation
of the Proposed Acquisition; (5) the Loan

 

43

--------------------------------------------------------------------------------


 

Parties complied with all provisions of the Credit Agreement relating to the
Proposed Acquisition set forth in Section 6.13, including, without limitation,
granting of security interests in the property to be acquired, delivery of legal
opinions in form and substance reasonably satisfactory relating to Proposed
Acquisition and the increase in the Aggregate Revolver Commitment, as well as
the other conditions to the consummation of the Proposed Acquisition; and
(6) the Proposed Acquisition does not subject the Administrative Agent or any
Lender to any additional regulatory or third party approvals in connection with
the exercise of any of its rights or remedies under the Credit Agreement or any
other Loan Document;

 

(b)           the Borrowers have executed and delivered to the Administrative
Agent a Note for each New Lender;

 

(c)           to the extent applicable, receipt by the Administrative Agent for
the pro rata accounts of any Increasing Lender and any New Lender, the
applicable ticking fee as contemplated by Section 1 hereof; and

 

(d)           payment to the Administrative Agent for the accounts of the
Administrative Agent and each Increasing Lender and each New Lender of the fees
contemplated by the Fee Letter.

 

§13.        Representations and Warranties.  Each of the Loan Parties hereby
repeats, on and as of the date hereof, each of the representations and
warranties made by it in Article V of the Credit Agreement, provided, that all
references therein to the Credit Agreement shall refer to such Credit Agreement
as amended hereby.  In addition, each of the Loan Parties hereby represents and
warrants that the execution and delivery by such Loan Party of this Fourth
Amendment and the performance by each such Loan Party of all of its agreements
and obligations under the Credit Agreement as amended hereby and the other Loan
Documents to which it is a party are within the corporate, partnership and/or
limited liability company authority of each of the Loan Parties and have been
duly authorized by all necessary corporate, partnership and/or membership action
on the part of each of the Loan Parties.

 

§14.        Ratification, Etc.  Except as expressly amended hereby, the Credit
Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  The
Credit Agreement and this Fourth Amendment shall be read and construed as a
single agreement.  All references in the Credit Agreement or any related
agreement or instrument to the Credit Agreement shall hereafter refer to the
Credit Agreement as amended hereby.  This Fourth Amendment shall constitute a
Loan Document.

 

§15.        No Waiver.  Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any Obligations, any other obligation of the Loan
Parties or any rights of the Administrative Agent, the L/C Issuer, the
Syndication Agent, the Co-Documentation Agents or the Lenders consequent
thereon.

 

44

--------------------------------------------------------------------------------


 

§16.        Counterparts.  This Fourth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

§17.        Governing Law.  THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO CONFLICT OF LAWS).

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment as a
document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

GLOBAL COMPANIES LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

46

--------------------------------------------------------------------------------


 

 

GLP FINANCE CORP.

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Title: Treasurer

 

 

 

GLOBAL ENERGY MARKETING LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Title: Treasurer

 

 

 

 

GLOBAL PARTNERS LP

 

By:

Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Title: Treasurer

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/ Daphne H. Foster

 

 

Title: Treasurer

 

47

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By: 

/s/ DeWayne D. Rosse

 

 

 

 

Name:

DeWayne D. Rosse

 

 

 

 

Title:

Agency Management Officer

 

48

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

 

 

 

By:

/s/ Michael Ouellet

 

 

 

 

Name:

Michael Ouellet

 

 

 

 

Title:

Director

 

49

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer

 

 

 

By:

/s/ Thomas G. Williams

 

 

 

 

Name:

Thomas G. Williams

 

 

 

 

Title:

Authorized Officer

 

50

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

By:

/s/ Daniel M. Grondin

 

 

 

 

Name:

Daniel M. Grondin

 

 

 

 

Title:

Senior Vice President

 

51

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By:

/s/ Barbara Paulsen

 

 

 

 

Name:

Barbara Paulsen

 

 

 

 

Title:

Managing Director

 

52

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

By:

/s/ James P. Hughes

 

 

 

 

Name:

James P. Hughes

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Robert K. Reddington

 

 

 

 

Name:

Robert K. Reddington

 

 

 

 

Title:

Credit Documentation Manager

 

53

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Donald A. Wright

 

 

 

 

Name:

Donald A. Wright

 

 

 

 

Title:

Senior Vice President

 

54

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

55

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH, as a Lender

 

 

 

By:

/s/ Brett Delfino

 

 

 

 

Name:

Brett Delfino

 

 

 

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Eva Rushkevich

 

 

 

 

Name:

Eva Rushkevich

 

 

 

 

Title:

Executive Director

 

56

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK, as a Lender

 

 

 

By:

/s/ Robert D. Lanigan

 

 

 

 

Name:

Robert D. Lanigan

 

 

 

 

Title:

Senior Vice President

 

57

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

By:

/s/ Michel Kermarrec

 

 

 

 

Name:

Michel Kermarrec

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Zali Win

 

 

 

 

Name:

Zali Win

 

 

 

 

Title:

Managing Director

 

58

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Keven D. Smith

 

 

 

 

Name:

Keven D. Smith

 

 

 

 

Title:

Senior Vice President

 

59

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC, as a Lender

 

 

 

By:

/s/ Debbi L. Brito

 

 

 

 

Name:

Debbi L. Brito

 

 

 

 

Title:

Authorized Signatory

 

60

--------------------------------------------------------------------------------


 

RB INTERNATIONAL FINANCE (USA) LLC, as a Lender

 

 

By:

/s/ Astrid Wilke

 

 

 

 

Name:

Astrid Wilke

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Pearl Geffers

 

 

 

 

Name:

Pearl Geffers

 

 

 

 

Title:

First Vice President

 

61

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

 

 

 

Name:

Mark Lumpkin, Jr.

 

 

 

 

Title:

Authorized Signatory

 

62

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

 

 

By:

/s/ Scott G. Axelrod

 

 

 

 

Name:

Scott G. Axelrod

 

 

 

 

Title:

Vice President

 

63

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

By:

/s/ Sreedhar R. Kona

 

 

 

 

Name:

Sreedhar R. Kona

 

 

 

 

Title:

Assistant Vice President

 

64

--------------------------------------------------------------------------------


 

 

WEBSTER BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Carol Carver

 

 

 

 

Name:

Carol Carver

 

 

 

 

Title:

Vice President

 

65

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Carla Gray

 

 

 

 

Name:

Carla Gray

 

 

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ David Pershad

 

 

 

 

Name:

David Pershad

 

 

 

 

Title:

Managing Director

 

66

--------------------------------------------------------------------------------


 

 

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM MAIN, as a Lender

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

67

--------------------------------------------------------------------------------


 

 

BRANCH BANKING & TRUST COMPANY, as a Lender

 

 

 

 

By:

/s/ Roger Eric Searls

 

 

 

 

Name:

Roger Eric Searls

 

 

 

 

Title:

Vice President

 

68

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

 

By:

/s/ Masakazu Hasegawa

 

 

 

 

Name:

Masakazu Hasegawa

 

 

 

 

Title:

General Manager

 

69

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Chris Chapman

 

 

 

 

Name:

Chris Chapman

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Antonio Alvarez

 

 

 

 

Name:

Antonio Alvarez

 

 

 

 

Title:

Director

 

70

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

By:

/s/ Vijay Prasad

 

 

 

 

Name:

Vijay Prasad

 

 

 

 

Title:

Senior Vice President

 

71

--------------------------------------------------------------------------------


 

 

PEOPLE’S UNITED BANK, as a Lender

 

 

 

 

By:

/s/ Brian P. Sheehan

 

 

 

 

Name:

Brian P. Sheehan

 

 

 

 

Title:

Vice President

 

72

--------------------------------------------------------------------------------


 

 

FLAGSTAR BANK, FSB, as a Lender

 

 

 

 

By:

/s/ Joseph T. O’Leary, Jr.

 

 

 

 

Name:

Joseph T. O’Leary, Jr.

 

 

 

 

Title:

Senior Vice President

 

73

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

By:

/s/ Chad A. Lowe

 

 

 

 

Name:

Chad A. Lowe

 

 

 

 

Title:

Vice President

 

74

--------------------------------------------------------------------------------


 

 

BLUE HILLS BANK, as a Lender

 

 

 

 

By:

/s/ Kelley Keefe

 

 

 

 

Name:

Kelley Keefe

 

 

 

 

Title:

Vice President

 

75

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

By:

/s/ Chan K. Park

 

 

 

 

Name:

Chan K. Park

 

 

 

 

Title:

Managing Director

 

76

--------------------------------------------------------------------------------


 

 

FIRST NIAGARA BANK, N.A. as a Lender

 

 

 

 

By:

/s/ Robert M. Dellatore

 

 

 

 

Name:

Robert M. Dellatore

 

 

 

 

Title:

Vice President

 

77

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Fourth Amendment as of January 31, 2012, and agrees
that the Amended and Restated Guaranty dated as of May 14, 2010 (as amended and
in effect from time to time, the “Guaranty”) from each of the undersigned
Guarantors remains in full force and effect, and each of the Guarantors confirms
and ratifies all of its obligations thereunder and under each of the other Loan
Documents to which such Guarantor is a party. Notwithstanding anything to the
contrary contained herein, the parties thereto hereby acknowledge, agree and
confirm that as of the date hereof, the Guaranty remains in full force and
effect.

 

 

 

GLOBAL PARTNERS LP

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

78

--------------------------------------------------------------------------------